ORDER
PER CURIAM.
On January 31, 1992, the Court issued a decision in this appeal which, inter alia, directed the Secretary of Veterans Affairs (Secretary) to award benefits to appellant. On February 14, 1992, counsel for the Secretary filed a motion for reconsideration or, in the alternative, for review en banc. Pending disposition of the Secretary’s motion, and unknown to this Court and presumably to the Secretary, the agency of original jurisdiction awarded payment to appellant. Subsequently, the Court issued a second decision in this case amending the previous decision to the extent it granted appellant benefits. On August 19, 1992, the Secretary filed an unopposed motion to dismiss appellant’s claim as moot due to the favorable action accorded her by the agency of original jurisdiction.
On consideration of the foregoing, it is
ORDERED that the Secretary’s motion to dismiss is granted and the appeal dismissed as moot.